                                          Case 5:18-cv-05284-SVK Document 32 Filed 04/22/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LARRY G PHILPOT,                                    Case No. 18-cv-05284-SVK
                                   8                    Plaintiff,
                                                                                             ORDER ON JOINT STATEMENT RE
                                   9             v.                                          DISCOVERY DISPUTES
                                  10     HUBPAGES, INC.,                                     Re: Dkt. No. 31
                                  11                    Defendant.

                                  12           On the parties’ joint statement concerning various discovery disputes (ECF 31), the Court
Northern District of California
 United States District Court




                                  13   ORDERS as follows:
                                  14              1. Rule 30(b)(6) deposition of Defendant
                                  15                  Date for deposition: The deposition was timely noticed and must be completed in
                                  16   advance of the mediation on May 9, 2019. The parties are not in agreement to continue the
                                  17   mediation, so that proceeding will go forward on May 9, 2019. A short extension of the close of
                                  18   fact discovery, to May 3, 2019, is granted to allow the parties sufficient time to address objections
                                  19   to the 30(b)(6) notice in advance of the deposition, which must take place on or before May 3,
                                  20   2019.
                                  21                  Scope of 30(b)(6) notice: The Court does not entertain broad general disputes, as
                                  22   the scope of the 30(b)(6) issue has been presented. First, the parties are ordered to engage in a live
                                  23   (either in person or by telephone, not by email) robust meet and confer effort on the deposition
                                  24   topics. It would appear that many of the disputes can be addressed by appropriate limitations as to
                                  25   time and relevant subject matter. If disputes remain following this effort, the parties may submit
                                  26   remaining, topic-specific disputes to the Court in a chart format setting forth the topic, the
                                  27   objection and each party's compromise position. Neither holding fast to the topic as drafted nor to
                                  28   an objection to the topic in its entirety reflects the requisite compromise. Any such dispute must
                                          Case 5:18-cv-05284-SVK Document 32 Filed 04/22/19 Page 2 of 2




                                   1   be submitted to the Court 5 business days before the deposition.

                                   2              2. RFP 18

                                   3          The RFP as amended in "Plaintiff's Compromise" in the joint submission is appropriate.

                                   4   Defendant shall produce responsive documents promptly, and not later than 24 hours in advance

                                   5   of defendant's 30(b)(6) deposition.

                                   6              3. Other issues

                                   7          Defendant alluded to disputes regarding plaintiff's discovery responses that are not yet

                                   8   before the Court. In anticipation of further disputes, the Court refers the parties to the robust meet

                                   9   and confer process ordered above.

                                  10          SO ORDERED.

                                  11   Dated: April 22, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     SUSAN VAN KEULEN
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
